DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 3-8 are objected to because of the following informalities:  the recitation “characterized by/in that” is not used in US practice. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Regarding claim 5, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the recitation of “the switch” in lines 3 and 5 are indefinite. Claim 7 recites that the motor is connected to both the variable frequency bus and the industrial frequency bus through the same single switch. However, this is not the case according to the drawings of the present invention. In the drawings, there are two separate switches, one for the variable frequency bus (1a) and one for the industrial frequency bus (1b). Therefore, it is unclear how a single switch could connect the motor to both the variable frequency bus and the industrial frequency bus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103997277 A to Feng in view of CN 103352824 A to Hu et al. 
Regarding claim 1, Feng discloses a system comprising: a variable speed steam turbine (Fig. 1: T) with an adjustable rotating speed [0010], a water feeding pump (P), a variable frequency generator (G) operating at a variable speed [0011], a speed increasing gearbox (GB) with a fixed rotating speed ratio [0011-0012], a variable 
However, it fails to disclose the variable speed steam turbine is connected with the water feeding pump through the speed increasing gearbox to drive the water feeding pump.
Hu et al. teaches the variable speed steam turbine (Fig. 1: 6) is connected with the water feeding pump (3) through the speed increasing gearbox (4) to drive the water feeding pump.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the configuration as disclosed by Hu et al. to the system disclosed by Feng.
One would have been motivated to do so to ensure reliable operation of the water feeding pump, refer to Hu et al., [0010].
Regarding claim 3, Feng discloses an industrial frequency bus (Fig. 1: b) and an industrial frequency power supply (connected to b); wherein the motor (M1) of the auxiliary machine is connected with the industrial frequency power supply through the industrial frequency bus (b).
Regarding claim 4, Feng discloses a clutch system (Fig. 2: C) provided between the variable speed steam turbine (T) and the variable frequency generator (G).
Regarding claim 5
Regarding claim 6, Feng discloses a voltage transformer (Fig. 3: Tr); wherein the voltage transformer is arranged at the rear of an output end of the variable frequency generator (G) and is connected to the motor (m1) of the auxiliary machine through the variable frequency bus (a).
Regarding claim 7, Feng discloses a switch (Fig. 1: 1a and 1b) and an industrial frequency bus (b); wherein the motor (M1) of the auxiliary machine is connected to the variable frequency bus (a) through the switch (1a); and the motor of the auxiliary machine is connected to the industrial frequency bus (b) through the switch (1b).
Regarding claim 8, Feng discloses the number of the auxiliary machines is at least one (Fig. 1: M2-Mn).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103997277 A to Feng in view of CN 103352824 A to Hu et al. as applied to claim 1 above and further in view of CN 103398005 A to Shen et al. 
Regarding claim 2, Feng and Hu et al. discloses a system as described above. 
However, it fails to disclose a front pump which is directly connected to the variable frequency generator.
Shen et al. teaches a front pump (Fig. 7: 5) which is directly connected to the variable frequency generator (7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the front pump as disclosed by Shen et al. to the system disclosed by Feng and Hu et al. 
One would have been motivated to do so to use the output of the generator for auxiliary loads. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIET P NGUYEN/Primary Examiner, Art Unit 2832